DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,323,754. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/708,687)…equates to…U.S. Pat. (11,323,754).
	As to claim 1, the claimed “A device…” equates to “A devie…” of Pat ‘754 (col.21, line 39);
	The claimed “processing system...”; “determining…” “receiving…” “inserting…” equates to “processing…”, “selecting…” “modifying….” of Pat ‘754 (col.21, lines 40-54);
	The claimed “detecting a change…”; “sending…” “receiving…” and “applying the group…” equates to “receiving a change…”; “identifying a portion…”; “generating…”; “modifying…” and “providing…” of Pat ‘754 (col.21, line 57-Col.22, line 24).
	Claims 2-8 equates to claims 2-8 of Pat ‘754 (col.22, lines 25-55).
	As to claim 9, the claimed “A non-transitory…” is composed of the same structural elements that were discussed in claim 1.
	Claims 10-15 are met as previously discussed in claims 2-8.
	As to claim 16, the claimed “A method…” is composed of the same structural elements that were discussed in claim 1.
	Claims 17-20 are met as previously discussed in claims 2-8.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims. Allowance of claims 1-20 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over UYTTENDAELE et al (6,859,557, note incorporated by reference UYTTENDAELE et al (6,559,846)) in view of HORVITZ et al (2020/0169716).
	As to claims 1-3, UYTTENDAELE discloses system and method for selective decoding and decompression of just those specific regions that are to be viewed and further discloses a device, comprising:
             A processing system (fig.1, System “S110”) including a processor; and a memory (Col.3, line 50-Col.4, line 29 and Col.5, lines 37-65) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
determining a first viewpoint of the device (fig,1, Remote Server, Gateway or Device “RS” 180, Col.5, lines 37-65); receiving, from a server, a plurality of first viewpoint frames representing a first view corresponding to the first viewpoint of the device; inserting the plurality of first viewpoint frames in a buffer until viewed at the device (figs.2-5, Col.1, lines 13-35, line 55-Col.2, line 41 and Col.6, lines 5-Col.7, line 5), note MPEG4 compression methods, user’s actions causes the RS to transmit set or group(s) of frames to S110 (a personal computer or other peer device) for rendering first viewpoint group of frames, each frame includes identifier and mapping data and other information for rendering the requested set or group frames for a first viewpoint;
             detecting a change in viewpoint from the first viewpoint of the device to a second viewpoint of the device; sending a request to the server, wherein the request includes information describing the second viewpoint and a frame index corresponding to one of the plurality of first viewpoint frames in the buffer; receiving, from the server, a group of delta frames; and applying the group of delta frames to at least a portion of the plurality of first viewpoint frames in the buffer starting at a first viewpoint frame corresponding to the frame index to create second viewpoint frames representing a second view corresponding to the second viewpoint of the device; wherein the operations further comprise determining the frame index to send to the server based on a current frame index, a latency value, and a video frame rate and the receiving the plurality of first viewpoint frames comprises receiving the plurality of first viewpoint frames using a first streaming protocol; and receiving the group of delta frames using a second streaming protocol different from the first streaming protocol. (Col.1, line 66-Col.2, line 12, Col.7, lines 6-32 and Col.8, lines 1-40), note system allows a viewer of the panoramic video to electronically steer viewpoint around in the scene as the video is playing, the server identifies portions of scene currently being viewed, where the viewer informs the server of the next frame of the video that are needed (not yet viewed) to render the desired view of the scene, allows selective extracting or decoding and rendering segments of each frame in the incoming data stream that are needed to desired view point at specific time (note incorporate by reference 5,559.846, allows the viewer to choose viewing direction by panning---and in response the rendering module provide only those portions (set of segments of frames) of the scene requested by the viewer on a frame by frame basis, requesting only certain portions of the video to be transmitted rather than all the frames in sequence--using seek-in-time feature, where decoded segments or portions are stored and render by mapping using mapping data onto environment model, figs.1-7, Col.9, lines 10-59, Col.11, lines 13-28, Col.12, line 55-Col.13, line 50 and Col.14, lines 17-55, note also the generation of segmented frame data  to enable rendering of current viewpoint and mapping data to enable rendering of portions not yet viewed Col.15, line 40-Col.16, line 53); wherein the mobile device processes a portion of the plurality of first viewpoint frames according to the group of delta frames to generate a group of second viewpoint frames, wherein the mobile device presents the group of second viewpoint frames (figs.4-5, Col. 7, lines 6-67 and Col.8, lines 3-40, note Pat’846, figs.2-7, Abstract, Col. 3, line 26-Col.4, line 25, Col.11, line 30-Col.12, line 6, line 55-Col.13, line 10 and Col.15, line 6+), note MPEG4 compression methods, where upon a change in viewpoint only segments of group(s) of frames are transmitted from the server to the client for processing with the first viewpoint group of frames, each frame includes identifier and mapping data and other information for processing the requested segmentations with the first viewpoint frames to generate a second viewpoint frames.
	UYTTENDAELE discloses where the server, based on change in viewpoint, reprocesses set or groups of segments of frames “delta frames” of a viewpoint “original frames” to generate a second viewpoint, wherein the portion of the plurality of original frames correspond to a portion of the plurality of first viewpoint frames (Col. 7, lines 6-67 and Col.8, lines 3-40) and further discloses where the server uses networked environment using logical connections to adaptively select groups of segments and communicate via specific network(s) to plurality of peer device(s) and nodes to LAN, WAN, etc., including preserving bandwidth utilized when sending data and segment encoding/compression (Col.5, lines 37-49, Col.6, lines 5-15 and Col.7, lines 61-65), BUT appears silent as to wherein the server, inserts the plurality of first viewpoint frames in a buffer until viewed at the device.
	However, in the same field of endeavor, HORVITZ discloses virtual reality with interactive streaming video and likelihood-based foveation and further discloses wherein a server (figs.8-9 and [0074-0079]), uses real-time data analysis of a user’s head movement to predict and render wide field-of-view, reprocessing a portion of the plurality of original frames according to the change in viewpoint to generate a group of delta frames  in the buffer until viewed at the device (figs.1-9, Abstract, [0006-0007], [0022-0023], [0028], [0030-0033], [0046-0048] and [0056-0060]), note the Server system uses real-time data analysis of a user’s actions or inputs including head movement to predict and render a wide field-of-view panoramic video, buffering first viewpoint in a buffer until viewed or rendered at the device 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of HORVITZ into the system of UYTTENDAELE to use s user’s data or viewpoint information to learn, predict and efficiently generate portion(s) of video frames in advance, until viewed at the mobile device, to efficiently stream desire panoramic video based on additional viewpoint changes. 
	UYTTENDAELE as modified by HORVITZ further discloses selecting bandwidth and streaming based on network latency (see Col.5, lines 37-49, Col.6, lines 5-15 and Col.7, lines 61-65 of UYTTENDAELE and HORVITZ,[0006-0007], [0022-0023], [0028], [0030-0033], [0046-0048] and [0056-0060]) as discussed above, BUT silent as to selecting a first streaming protocol according to a first latency; providing the plurality of first viewpoint frames to the mobile device utilizing a first streaming protocol and selecting a second streaming protocol according a specific latency for processing or rendering the streaming content.
	However, in the same field of endeavor, DAVIS discloses virtual world generation engine that manages data streaming applications to stream portions of data to plurality of client device(s) according to a streaming protocol and/or latency (figs.1-15, [0025-0026], [0079], [0105], [0119-0121] and [0133-0134]), note selects a streaming protocol based on a specific latency for rendering the streaming content.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of DAVIS into the system of UYTTENDAELE as modified by HORVITZ dynamically generate and provide different video content to different users on different client devices in real-time using specific streaming protocol and/or specific latency associated with the client device(s) for efficiently rendering of the streaming content. 
	As to claim 4, UYTTENDAELE further discloses wherein the first streaming protocol comprises one of real-time messaging protocol (RTMP), real-time transport protocol (RTP), or Web Real-time Communications (WebRTC) protocol (Col.1, lines 36-44 and Col.5, lines 37-55), note wired network, Intranets, Internet, wireless and other networks.
	As to claim 6, UYTTENDAELE further discloses where the detecting the change in viewpoint from the first viewpoint to the second viewpoint comprises receiving the change in viewpoint from a sensor on the device (Col.5, lines 21-35).
                As to claim 7, UYTTENDAELE further discloses wherein the generating of the group of delta frames comprises reprocessing versions of the portion of the plurality of original frames according to the change in viewpoint (Col.1, line 66-Col.2, line 50 and Col. 7, lines 6-67 and Col.8, lines 3-52), note the system processes the set of group of segments even if a portion of a scene or image is viewed on any one time, furthermore segmentations of group of frames (MPEG4) uses two scenarios, interactive and non-interactive, in the latter, the non-interactive, upon request the server transfers prior to viewing, the initial file followed by all the segments of every frame to the viewer and the viewer determines during viewing at some time, which portion(s) of the scene captured in the panoramic video, the person viewing the video wishes to see or process in action, selectively extracting those stored segments of each frame (MPEG4) that are needed for rendering or reprocessing to display the desired viewpoint
	Claim 8 is met as previously discussed in claims 1-3.
	As to claims 9-11, the claimed “A non-transitory machine-readable medium…” is composed of the same structural elements that were discussed with respect to claims 1-3.
	Claim 12 is met as previously discussed in claim 6.
	Claim 13 is met as previously discussed in claims 1-3.
	Claim 14 is met as previously discussed in claim 7.
	Claim 15 is met as previously discussed in claims 1-3.	
	As to claims 16-18, the claimed “A method…” is composed of the same structural elements that were discussed with respect to claims 1-3.
	Claim 19 is met as previously discussed in claim 4.

6.	Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over UYTTENDAELE et al (6,859,557) in view of HORVITZ et al (2020/0169716) and further in view of MAZE et al (2018/0367586)
	As Claims 5 and 20 UYTTENDAELE as modified by HORVITZ, disclose all the claim limitations as previously discussed above with respect to claims 1 and 9 respectively, including real-time streaming using wired and/or wireless networks to transmit first, second, etc., viewpoint information for group of delta frames or set of segments of frames to the mobile device (Col.1, lines 36-44, Col.5, lines 37-55 and Col. 7, lines 6-67 and Col.8, lines 3-40), BUT appears silent as to modifying the first streaming protocol resulting in the second streaming and wherein the modifying the streaming protocol comprises transmitting first viewpoint information for the plurality of first viewpoint frames and transmitting second viewpoint information for the group of delta frames.
 	However, in the same field of endeavor, MAZE discloses methods, devices and computer program for improving streaming of portions of media data and further discloses transmission portions based on viewpoint information portions frames of panoramic video, where the streaming of portions of the media data are transmitted over different transmission protocols (figs.1-3, [0002-0003], [0015-0017] and [0067-0070]), note during streaming, the client device or server may use messages to control the use of protocol(s), stopping and setting up new session(s) connections.   
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of MAZE into the system of UYTTENDAELE as modified by HORVITZ to enable the client device to dynamically select and change the choice and number of media streams that are currently being transmitted by a server according to its needs.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY F. HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /ANNAN Q SHANG/   Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



ANNAN Q SHANG